DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communication filed on 11/12/2021.

Status of Claims
In Applicant’s amendment filed on 11/12/2021, claims 1-12 are canceled; claims 13-30 remain pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-14, 16-20, 22-26 and 28-30 are rejected on the ground of nonstatutory, obviousness-type, double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,762,885 (Patent Application No. 15/858,301) in view of Cabanilla et al. (US 2016/0012853), hereinafter “Cabanilla”, in view of Soukup et al. (EP 1936989), hereinafter “Soukup”, and in view of Schwesinger et al. (US 2012/0141095), hereinafter “Schwesinger”.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
for example from the below table analysis between the instant application claim 13 and claim 5 of U.S. Patent No. 10,762,885, it is clear that the subject of the invention in claim 13 of instant application is drawn to the same invention and appears to be an obvious variant of the patent claim 5.  

Instant Application 17/007,379
U.S. Patent No. 10,762,885
Claim 13:
A method for associating a media content item with video content of a user, comprising: 























at a client device: 
recording video content; 



receiving, from a media server, a set of media content items for display and selection; 

receiving an input selecting a first media content item from the set of media content items to associate the first media content item with the video content being recorded; 

in response to the input, sending to the media server, an indication of the first media content item, wherein the indication is usable by the media server to identify the first media content item accessible at the media server; 

receiving, from the media server, access to a portion, less than all, of the first media content item identified by the media server using the indication received from the client device; 





generating a video presentation file, including combining the received portion of the first media content item with video content recorded by the client device; and 

displaying a metadata overlay on the video presentation file, the metadata overlay including metadata received from the media server based on the indication of the selected first media content item.
Claim 5:
A method for association of a song, music, or other media content with a user's video content, comprising: 

providing, at a computer, a media server that executes thereon and is adapted to receive requests from client media devices to download, stream or otherwise access media content; 
wherein each of one or more client media devices includes: 
a media application that communicates with, and controls playback of media content items received from the media server, for playing at a requesting or controlled media device; and
a messaging application that provides access by the client media device to a social messaging environment and enables recording of video content; 
wherein each media content item accessible at the media server is associated with a reference that enables access to the media content item at the media server, for use by a requesting client media device; 

during creation of a video presentation comprising a video content recorded at a particular client media device, utilizing the messaging application at the particular client media device: 
receiving, from the media server, a set of media content options for display and selection at the particular media device client; 
receiving as input a selection of a media content option from within the set of media content options, indicative of a request to associate a selected media content item with the video presentation being created; 






receiving, from the media server in response to the received input, a reference associated with the selected media content item and a metadata that provides an indication of the selected media content item, which indication is usable by the media server to identify a particular media content item accessible at the media server; and 

creating a video presentation media file, including: the video content recorded by the messaging application, combined with a portion of the selected media content item received from the media server; and 

the reference and the metadata associated with the selected media content item as part of a video file header information, for use by a recipient media device, upon receipt of the media file, in accessing the selected media content item at the media server; and 
wherein the media server is configured to provide access to the selected media content item in response to a request from the recipient media device, including: 
receiving, from the recipient media device, a request for the selected media content item, using the reference and the metadata associated with the selected media content item as part of the video file header; and sending the selected media content item to the recipient media device, for playing at the recipient media device.


Although claim 5 of Patent No. 10,762,885 claims receiving an input selecting a first media content item from the set of media content items to associate the first media content item with the video content being recorded, claim 5 of the Patent does not explicitly claim the limitations “in response to the input, sending to the media server, an indication of the first media content item, wherein the indication is usable by the media server to identify the first media content item accessible at the media server” and ”displaying a metadata overlay on the video presentation file, the metadata overlay including metadata received from the media server based on the indication of the selected first media content item”.
However, in an analogous art, Cabanilla teaches in response to the input, sending to the media server, an indication of the first media content item, wherein the indication is usable by the media server to identify the first media content item accessible at the media server [see ¶0030-¶0031 and ¶0047: in response to the user’s selection, the mobile device sends an indication of the selected clip (first media content item) to the server, the indication from the mobile device is used by the music server to identify the selected clip accessible at the music server], and displaying a metadata with the video presentation file, the metadata including metadata received from the media server based on the indication of the selected first media content item [see Fig. 4, ¶0050 and ¶0032: displaying metadata, such as Hook Title, Artist Name, etc., with the clip video image window; the metadata includes metadata received from the music server based on the user selection of the selected clip (see Fig. 14 and ¶0061)].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 5 of the patent by combining the teaching of Cabanilla for accessing media content from a server with the invention claimed in claim 5 as a design choice for accessing content from a server and to arrive to the claimed invention.
Cabanilla does not teach receiving, from the media server, access to a portion, less than all, of the first media content item and displaying a metadata overlay on the video presentation file.
However, in an analogous art, Soukup teaches receiving, from the media server, access to a portion, less than all, of the first media content item identified by the media server using the indication received from the client device [¶0008: receiving from the content server, access to a content segment of the program content identified by the content server using the request (indication) received from the user equipment].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of accessing a segment of a content item from a content server taught by Soukup and the technique of accessing a media clip from a music server for the creation of a composite media clip for sharing taught by the Patent claim 5 and Cabanilla to enhance the sharing of content by enabling sharing segments of content (see Soukup ¶0001), and thereby, arrive to the limitation claimed in the instant application.
The combination of Patent claim 5, Cabanilla and Soukup is silent regarding displaying the metadata overlay on the video presentation file.
However, in an analogous art, Schwesinger teaches displaying the metadata overlay on the video presentation file, the metadata overlay including metadata received from the media server [¶0062, ¶0015 and ¶0021-¶0026].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of overlaying metadata on a video presentation taught by Schwesinger and the technique for creating of a composite media clip using pre-recorded media content and user-generated media content for sharing taught by the Patent claim 5, Cabanilla and Soukup to enhance the user experience by providing a user interface that allows the user to easily identify video content that may be of interest to them (see Schwesinger ¶0001), and thereby, arrive to the invention claimed in claim 13.

Claims 14, 20 and 26 of the instant application correspond to claim 7 of the patent.

Claim 16 – the combination of claim 5 of the Patent, Cabanilla, Soukup and Schwesinger, specifically Cabanilla, further teaches the first media content item is a currently playing song [see Cabanilla ¶0004 and ¶0033-¶0034:  adding user-generated audio and/or video content to a multi-track clip simultaneously with the user listening to and viewing playback of the clip, the clip may comprise a professional music performance].

Claim 17 - the combination of claim 5 of the Patent, Cabanilla, Soukup and Schwesinger, specifically Cabanilla, further teaches the set of media content items are provided by the media server based on a recommendation engine [¶0051].

Claim 18 of the instant application claims a subject matter claimed in claim 5 of the Patent [see Patent claim 5 limitations for “during creation of a video presentation…utilizing the messaging application at the particular client media device: receiving, from the media server, a set of media content options…; receiving as input a section of a media content option from within the set of media content options…; receiving, from the media server in response to the received input….; and creating a video presentation file..”].

Claims 19 and 25 are directed to similar limitations as in claim 13 above, and hence, are considered accordingly.

Claims 20 and 26 are directed to similar limitations as in claim 14 above, and hence, are considered accordingly.

Claims 22 and 28, 23 and 29, and 24 and 30 are directed to similar limitations as in claims 16, 17 and 18 above, respectively.  Hence, claims 22 and 28, 23 and 29, and 24 and 30 are considered accordingly.

Claims 15,  21 and 27 are rejected on the ground of nonstatutory, obviousness-type, double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,762,885 (Patent Application No. 15/858,301) in view of Cabanilla (US 2016/0012853), in view of Soukup (EP 1936989) and in view of Schwesinger (US 2012/0141095) as applied above, and further in view of Lewis et al. (US 2004/0162878), hereinafter “Lewis”.  
Claim 15 – the combination of Claim 5 of the Patent, Cabanilla, Soukup and Schwesinger, specifically claim 5 of the Patent teaches the recipient accesses the first media content time from the media server [Patent Claim 5, limitation for “wherein the media server provides access to the selected media content item in response to a request from the recipient device”.  
Claim 5 of the Patent is silent regarding the recipient device accesses the first media content item without playing the video presentation file.  
However, in an analogous art, Lewis teaches  the recipient device access the first media content item from the media server without playing the video presentation file [¶0030: the recipient user downloads the content server without playing the content].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique for real-time communications and content sharing among users over a network taught by Lewis and the technique for creating of a composite media clip using pre-recorded media content and user-generated media content for sharing taught by Cabanilla to enhance the ease of sharing digital content among users (see Lewis ¶0004 and ¶0005) and thereby, arrive to the claimed limitation as claimed in claim 15.

Claims 21 and 27 are directed to similar limitations as in claim 15 above, and hence, are considered accordingly.

Allowance of claims 13-30 of the instant application would result in an unjustified time-wise extension of the monopoly granted for the invention defined by U.S. Patent . 10,762,885 claims 5 and 7.  Therefore, nonstatutory obviousness-type double patenting is appropriate.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 20 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14, 20 and 26 recite the limitation “providing the video presentation file, including the metadata overlay, to a recipient device, wherein the metadata enables a recipient device to access the first media content item.”  It is unclear whether “a recipient device to access the first media content item” is the same recipient device to which the video presentation file is provided, or another recipient device that has not been provided the presentation file.  The Examiner suggests that Application amends the claim language to recite “providing the video presentation file, including the metadata overlay, to a recipient device, wherein the metadata enables the recipient device to access the first media content item.”  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 16-19, 22-25 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Cabanilla et al. (US 2016/0012853), hereinafter “Cabanilla”, in view of Soukup et al. (EP 1936989), hereinafter “Soukup”, and in view of Schwesinger et al. (US 2012/0141095), hereinafter “Schwesinger”.
Claim 13 – Cabanilla teaches a method for associating a media content item with video content of a user [¶0004 and Claim 1], comprising:
at a client device [Fig. 3 and ¶0048]: 
recording video content [¶0031 and ¶0033: user records user’s performance]; 
receiving, from a media server, a set of media content items for display and selection [Fig. 6, ¶0052 and ¶0031:  mobile computing device receives, from a music server, a set of clips available for the user to select, playback (display) and sing with, for creating a composite clip];
receiving an input selecting a first media content item from the set of media content items to associate the first media content item with the video content being recorded [¶0031 and ¶0052-¶0053: receiving user input selecting a first clip from the set of available clips from the music server to combine (associate) with the user-generated performance being recorded];
in response to the input, sending to the media server, an indication of the first media content item, wherein the indication is usable by the media server to identify the first media content item accessible at the media server [¶0030-¶0031 and ¶0047: in response to the user’s selection, the mobile device sends an indication of the selected clip (first media content item) to the server, the indication from the mobile device is used by the music server to identify the selected clip accessible at the music server];
receiving, from the media server, access to the first media content item identified by the media server using the indication received from the client device [¶0031 and ¶0052: the mobile device receives access to the selected clip, identified by the music server using the indication (selection input) received from the mobile device, in order to view/playback of the selected clip]; 
generating a video presentation file, including combining the received portion of the first media content item with video content recorded by the client device [¶0031-¶0035]; and 
displaying a metadata with the video presentation file, the metadata including metadata received from the media server based on the indication of the selected first media content item [Fig. 4, ¶0050 and ¶0032: displaying metadata, such as Hook Title, Artist Name, etc., with the clip video image window; the metadata includes metadata received from the music server based on the user selection of the selected clip (see Fig. 14 and ¶0061)].
Cabanilla is silent regarding receiving, from the media server, access to a portion, less than all, of the first media content item, and displaying a metadata overlay on the video presentation file.
However, in an analogous art, Soukup teaches receiving, from the media server, access to a portion, less than all, of the first media content item identified by the media server using the indication received from the client device [¶0008: receiving from the content server, access to a content segment of the program content identified by the content server using the request (indication) received from the user equipment].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of accessing a segment of a content item from a content server taught by Soukup and the technique of accessing a media clip from a music server for the creation of a composite media clip for sharing taught by Cabanilla to enhance the sharing of content by enabling sharing segments of content (see Soukup ¶0001).
The combination of Cabanilla in view of Soukup is silent regarding displaying the metadata overlay on the video presentation file.
However, in an analogous art, Schwesinger teaches displaying the metadata overlay on the video presentation file, the metadata overlay including metadata received from the media server [¶0062, ¶0015 and ¶0021-¶0026].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of overlaying metadata on a video presentation taught by Schwesinger and the technique for creating of a composite media clip using pre-recorded media content and user-generated media content for sharing taught by Cabanilla to enhance the user experience by providing a user interface that allows the user to easily identify video content that may be of interest to them (see Schwesinger ¶0001).

Claim 16 – the combination of Cabanilla in view of Soukup in view of Schwesinger, specifically Cabanilla, further teaches the first media content item is a currently playing song [¶0004 and ¶0033-¶0034:  adding user-generated audio and/or video content to a multi-track clip simultaneously with the user listening to and viewing playback of the clip, the clip may comprise a professional music performance].

Claim 17 – the combination of Cabanilla in view of Soukup in view of Schwesinger, specifically Cabanilla, further teaches the set of media content items are provided by the media server based on a recommendation engine [¶0051].

Claim 18 – the combination of Cabanilla in view of Soukup in view of Schwesinger, specifically Cabanilla, further teaches the video presentation file is generated by a messaging or other video creation application [¶0027].

Claims 19 and 25 are directed to similar limitations as in claim 13 above, and hence, are considered accordingly.

Claims 22 and 28, 23 and 29, and 24 and 30 are directed to similar limitations as in claims 16, 17 and 18 above, respectively.  Hence, claims 22 and 28, 23 and 29, and 24 and 30 are considered accordingly.

Claims 14-15, 20-21 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Cabanilla (US 2016/0012853) in view of Soukup (EP 1936989) in view of Schwesinger (US 2012/0141095) as applied above, and further in view of Lewis et al. (US 2004/0162878), hereinafter “Lewis”.
Claim 14 – the combination of Cabanilla in view of Soukup in view of Schwesinger, specifically Cabanilla teaches providing the video presentation file, including the metadata, to a recipient device, wherein the recipient device is enabled to access the first media item [¶0038, ¶0047 and Fig. 4, ¶0050:  sharing the composite video, including the metadata, with another device via a sharing service].
Although Cabanilla does not teach providing the metadata in the form of metadata overlay; however, Schwesinger teaches providing the video presentation file, including the metadata overlay, to a recipient device [¶0062, ¶0015 and ¶0021-¶0026:  video server provides the video preview and metadata overlay to a client device (e.g., a game console)].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of overlaying metadata on a video presentation taught by Schwesinger and the technique for creating of a composite media clip using pre-recorded media content and user-generated media content for sharing taught by Cabanilla to enhance the user experience by providing a user interface that allows the user to easily identify video content that may be of interest to them (see Schwesinger ¶0001).
The combination of Cabanilla in view of Soukup in view of Schwesinger is silent regarding the metadata enables a recipient device to access the first media content.
However, in an analogous art, Lewis teaches the metadata enables a recipient device to access the first media content [¶0028-¶0031].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique for real-time communications and content sharing among users over a network taught by Lewis and the technique for creating of a composite media clip using pre-recorded media content and user-generated media content for sharing taught by Cabanilla to enhance the ease of sharing digital content among users (see Lewis ¶0004 and ¶0005).

Claim 15 – the combination of Cabanilla in view of Soukup in view of Schwesinger and in view of Lewis, specifically Lewis, further teaches the recipient device access the first media content item from the media server without playing the video presentation file [¶0030: the recipient user downloads the content server without playing the content].

Claims 20 and 26 are directed to similar limitations as in claim 14 above, and hence, are considered accordingly.

Claims 21 and 27 are directed to similar limitations as in claim 15 above, and hence, are considered accordingly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN M NGUYEN whose telephone number is (571)272-3911. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIEN M NGUYEN/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423